Citation Nr: 0510293	
Decision Date: 04/11/05    Archive Date: 04/21/05	

DOCKET NO.  03-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that granted service connection for 
hepatitis C and assigned a noncompensable evaluation from 
July 17, 2002.  The veteran, who had active service from 
February 1975 to February 1979, expressed disagreement with 
the initial evaluation assigned for his hepatitis C, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hepatitis C is not shown to be productive 
of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 month-
period.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the November 2002 
rating decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  The Board does acknowledge 
that the veteran was not provided a VCAA content-complying 
notice consistent with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in connection with his 
claim for a higher initial evaluation for his hepatitis C, 
although the veteran was provided notice of the VCAA in 
connection with his original claim for service connection for 
hepatitis C.  However, such notice is not required in this 
case.

In this regard, the Board notes that the veteran raised the 
issue of entitlement to a higher initial evaluation for 
hepatitis C in his Notice of Disagreement following the grant 
of service connection for hepatitis C.  In such situations, 
an opinion from the VA General Counsel indicates that further 
notice of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In that opinion the General Counsel held 
that, "[i]f, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  The Board is bound in it's decision by 
the precedent opinion of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

In any event, the Board observes that the April 2003 
Statement of the Case specifically notified the veteran of 
the schedular criteria used to evaluate hepatitis, and more 
specifically the clinical findings and symptomatology needed 
to be demonstrated in order to warrant an increased 
evaluation for his disability.  That criteria was reiterated 
in the April 2004 Supplemental Statement of the Case.  In 
essence, all the VCAA requires is that the duty to notify is 
satisfied and that claimants are given an opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  In this regard, the Board would observe 
that following the issuance of the Statement of the Case the 
veteran indicated that he was receiving further treatment for 
his disability and the RO obtained those treatment records, 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  The veteran was notified of these 
actions in the Supplemental Statement of the Case.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); 38 C.F.R. § 20.1102 (harmless error).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and treatment records identified by the veteran 
have been obtained, as indicated above, on more than one 
occasion.  The veteran has also been afforded VA examinations 
in order to assess the severity of his disability.  
Furthermore, the veteran and his representative have not 
informed the RO or the Board of any additional evidence that 
needs to be obtained in order to fairly decide the veteran's 
claim.  Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.

Background and Evidence.

A rating decision dated in November 2002 granted service 
connection for hepatitis C and assigned a noncompensable 
evaluation effective July 17, 2002.  That rating decision 
indicated that the evidence considered included the veteran's 
service medical records, a VA Form 21-4138 (Statement in 
Support of Claim) from the veteran dated in October 2002 and 
the reports of two VA examinations performed in October 2002.  
The rating decision explained that service connection for 
hepatitis C had been granted because service medical records 
indicated that the veteran obtained a tatoo while on active 
duty and that there was no indication of tattoo's noted on 
the enlistment physical examination.  The Board would also 
observe that the October 2002 VA infectious disease 
examination contained an opinion that the veteran's hepatitis 
C was "most likely maybe secondary to a tatoo in the past."

VA outpatient treatment records dated in 2002 do not reflect 
treatment for hepatitis C.  A discharge summary pertaining to 
a hospitalization of the veteran in April and May 2002 
indicated that physical examination was unremarkable and 
laboratory tests were within normal limits.  Laboratory 
testing dated in May 2002 after the VA hospitalization was 
reactive for hepatitis C.  A record dated in July 2002 showed 
the veteran underwent patient education on the topic of 
hepatitis A, B and C.

A report of a VA infectious disease examination indicated 
that the veteran had been diagnosed with hepatitis C in June 
2002.  It was indicated that the veteran generally denied any 
symptoms at the time of the examination, and he had no 
complaints of itching, stool or urine color changes, jaundice 
or feeling tired or weak.  The examination report reviewed 
the most recent laboratory data dated in April 2002, and it 
was noted that a review of all symptoms was negative.  The 
assessment following the examination was the veteran had a 
past medical history of hepatitis C, most likely maybe 
secondary to a tatoo in the past.  The veteran was described 
as generally asymptomatic and was very aware of his disease, 
noting that the veteran went to a support group or lecture 
for hepatitis C and was very well educated about the disease.

A report of a VA general medical examination performed in 
October 2002 indicated that a review of symptoms was 
unremarkable except for left elbow pain.  Physical 
examination disclosed the veteran was 5 feet 9 inches tall 
and weighed 170 pounds.  His maximum weight was 181 pounds.  
Physical examination was unremarkable and the abdomen was 
noted to be soft with no tenderness.  There was no 
organomegaly or palpable mass.  Following the examination, 
the examiner indicated that the specialty clinic VA 
examination should be referred to for the final diagnosis.

In the veteran's Notice of Disagreement dated in January 2003 
he indicated that he was having a liver biopsy performed and 
was starting Interferon treatments in February 2003.  A VA 
medical record dated in January 2003 accompanying the Notice 
of Disagreement indicated that the veteran was to be set up 
for a liver biopsy in approximately six weeks with a follow 
up after the biopsy.  In the veteran's Substantive Appeal 
dated in April 2003 he indicated that he was going on 
medication that would make him sick and requesting 
understanding that his condition would be changing.  

VA outpatient treatment records dated between January and 
July 2003 were obtained and are associated with the claims 
file.  A record dated in January 2003 indicated that there 
had been no unintentional weight gain or loss of 10 pounds or 
more in the past 30 days.  A gastrointestinal consultation 
note dated in January 2003 reviewed recent laboratory 
findings and indicated that the veteran was asymptomatic 
without complaints at the time of the consultation.  The 
veteran denied abdominal pain, nausea, vomiting, diarrhea and 
constipation.  The veteran's appetite and weight were stable.  
The assessment following the examination was hepatitis C 
virus and that the veteran was interested in treatment.  It 
was noted that the veteran was to be scheduled for a liver 
biopsy in approximately six weeks.  These records show the 
veteran underwent a liver biopsy in late February 2003.  
Prebiopsy laboratory findings were reviewed and were 
described as normal.  The impression following biopsy was 
that the liver was not enlarged and there was no mass in the 
liver.  The results of the testing were explained to the 
veteran and he was given an opportunity to make an informed 
choice with options to treat now or monitor with a future 
rebiopsy recommended in five years to assess progression.  
The record indicated that the veteran decided that he would 
wait on treatment for now particularly because he was active 
outdoors in the summer and would rather endure the side 
effects in the wintertime.

Law and Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Hepatitis C is evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  The veteran is currently in receipt of a 
noncompensable evaluation for that disability.  Under 
Diagnostic Code 7354 a noncompensable evaluation is for 
assignment when the disability is nonsymptomatic.  A 10 
percent evaluation is for assignment when there is 
intermittent fatigue, malaise and anorexia, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12-month period.  A 20 
percent evaluation is for assignment with evidence of daily 
fatigue, malaise, and anorexia (without weight loss of 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12-month 
period.  For purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician. 

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's disability is appropriately 
evaluated as noncompensably disabling.  The VA examinations 
performed in October 2002 and the more recently dated 
treatment records do not demonstrate that the veteran's 
hepatitis C is productive of any fatigue, malaise or 
anorexia, nor is it productive of any incapacitating 
episodes, i.e., a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  
While the record clearly indicates that the veteran did 
undergo a liver biopsy as he has reported, the record 
reflects that the veteran is currently receiving no actual 
treatment for his hepatitis C, and indeed, a record dated 
following the biopsy indicated that the veteran elected to 
forego treatment for the time being.  The Board would also 
observe that following the October 2002 VA examination and at 
the time of the January 2003 gastroenterology consultation 
the veteran's disability was described as asymptomatic, 
consistent with the currently assigned noncompensable 
evaluation for a nonsymptomatic disability.  Therefore, the 
Board finds and concludes that the schedular criteria for a 
higher evaluation for the veteran's hepatitis C have not been 
met and accordingly, a higher initial evaluation for the 
veteran's hepatitis C is not warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the United States Court of 
Appeals for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1) pertaining to 
extraschedular evaluations.  However, there has been no 
assertion or showing that the veteran's hepatitis C has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for his hepatitis C.  As such, the case does not 
present an approximate balance of positive and negative 
evidence for the application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5103(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher (compensable) initial evaluation for hepatitis C is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


